DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species I: Figures 1-4 in the reply filed on 08/25/2022 is acknowledged.
3.	Claims 12, 27, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 3 (Figures 9-11), there being no allowable generic or linking claim. Examiner notes that the feature of “…the at least one locking portion extends generally perpendicularly away from a central portion of the at least one end flap”, as claimed, is disclosed as a limitation in the non-elected Figure 9 embodiment (see PG-Pub par. 0067).  Election was made without traverse in the reply filed on 08/25/2022.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-6, 8, 10-11, 14-21, 23, 25-26, 29-35, 37, 39-40, and 43-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips, Jr. (US 3606078 A; hereinafter Phillips).
	Regarding claims 1-3, 6, 10-11, 14-18, 21, 25-26, 29-32, 34, 39-40, and 43-44, Phillips teaches a container and the blank for making comprising a plurality of panels extending at least partially around an interior of the tray, the plurality of panels comprising a bottom panel (A), a front panel (C), a back panel (B), and at least one side panel (D/E); a plurality of end flaps (W/N/F/G/R/S/M/O/J/V) foldably connected to a respective panel of the plurality of panels and cooperating to form a rim extending outwardly from the plurality of panels (see Figures 2-8); and locking features comprising at least one male locking feature (36/38/40/42) extending from at least one end flap of the plurality of end flaps, the at least one male locking feature at least partially inserted through at least one female locking feature (28/30/32/34) in a respective panel of the plurality of panels to reinforce the rim.  Examiner notes that the end flaps overlap at the top corners of the tray.
	Regarding claims 4, 19, and 33, Phillips teaches a tray wherein the plurality of panels further comprises at least one corner panel (H/I/KL/P/Q/T/U), the at least one end flap foldably connected to the at least one corner panel (see Fig. 1).
	Regarding claims 5, 8, 20, 23, 35, and 37, Phillips teaches a tray wherein the at least one corner panel comprises a central section (L/P/U/I) and at least one locking section (20/22/24/26) foldably connected to the central section, the at least one end flap foldably connected to the at least one locking section (see Fig. 1).
Allowable Subject Matter
7.	Claims 7, 9, 13, 22, 24, 28, 36, 38, and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734